Exhibit 10.2

FINAL FORM

TAMINCO CORPORATION

CHANGE IN CONTROL SEVERANCE AGREEMENT

CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) dated as of September
[—], 2014, by and between Taminco Corporation (the “Company”), and [—] (the
“Executive”). This Agreement shall be effective only upon the consummation of a
Change in Control following the date hereof.

W I T N E S S E T H

WHEREAS, the Company desires to offer certain severance protections to the
Executive if the Executive’s employment with the Company is terminated by the
Company or its affiliates under certain circumstances following a Change in
Control.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. DEFINITIONS. For purposes of this Agreement, capitalized terms and phrases
used herein and not otherwise defined shall have the meanings ascribed in this
Section 1:

(a) “Accrued Benefits” shall mean: (i) (A) any unpaid Base Salary through the
date of termination; (B) reimbursement for any unreimbursed business expenses
incurred through the date of termination; and (C) any accrued but unused
vacation time in accordance with Company policy or applicable law, in each case,
payable within sixty (60) days following the applicable termination of
employment (or such earlier date as may be required by applicable law); and
(ii) all other accrued and vested payments, benefits or fringe benefits to which
the Executive shall be entitled in accordance with the applicable compensation
arrangement, benefit plan or program of the Company or applicable law.

(b) “Base Salary” shall mean the Executive’s annual base compensation rate for
services paid by the Company to the Executive at the time immediately prior to
the Executive’s termination of employment, as reflected in the Company’s payroll
records or, if higher, the Executive’s annual base compensation rate immediately
prior to a Change in Control.

(c) “Board” shall have the meaning ascribed thereto in the Taminco LTIP.

(d) “Cause” shall have the meaning ascribed thereto in the Taminco LTIP.

(e) “Change in Control” shall have the meaning ascribed thereto in the Taminco
LTIP.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
treasury regulations and other official guidance promulgated thereunder from
time to time.

(g) “Committee” shall have the meaning ascribed thereto in the Taminco LTIP.

(h) “Disability” shall have the meaning ascribed thereto in the Taminco LTIP.

(i) “Good Reason” shall mean the occurrence of any of the following events,
without the express written consent of the Executive, unless such events are
fully corrected in all material respects by the Company within thirty (30) days
following written notification thereof by the Executive to the Company: (i) a
material diminution in the Executive’s Base Salary, target bonus (as applicable)
and

 

1



--------------------------------------------------------------------------------

employee benefits package in the aggregate as in effect immediately prior to a
Change in Control; (ii) a material diminution or adverse change in the
Executive’s authorities, duties or responsibilities, or the assignment of duties
inconsistent in a material respect with the Executive’s authorities, duties or
responsibilities with the Company as in effect immediately prior to a Change in
Control; or (iii) a relocation of the Executive’s primary work location by more
than fifty (50) miles from its location as in effect immediately prior to a
Change in Control. The Executive shall provide the Company with a written notice
detailing the specific circumstances alleged to constitute Good Reason within
ninety (90) days after the first occurrence of such circumstances, and actually
terminate employment within thirty (30) days following the expiration of the
Company’s cure period as set forth above. For the avoidance of doubt, a change
in title or position alone will not be deemed to constitute Good Reason.

(j) “Release Period” shall have the meaning set forth in Section 3 hereof.

(k) “Severance Benefits” shall have the meaning set forth in Section 2(a)(v)
hereof.

(l) “Taminco LTIP” shall mean the Taminco Corporation 2013 Long-Term Incentive
Plan, as amended from time to time.

2. CHANGE IN CONTROL SEVERANCE BENEFITS.

(a) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s employment
with the Company and its affiliates is terminated (x) by the Company other than
for Cause (and other than due to death or Disability), or (y) by the Executive
for Good Reason, in each case, within the twelve (12) month period following the
occurrence of a Change in Control, the Company shall pay or provide the
Executive with the following benefits, subject to the Executive’s continued
compliance with the obligations in Sections 3 and 4 hereof:

(i) The Accrued Benefits;

(ii) An amount equal to [—], payable in a single lump sum within five (5) days
following the date the release described in Section 3 hereof becomes effective,
subject to Section 2(a)(vi) below (to the extent applicable);

(iii) An amount equal to [—] times the Executive’s target annual bonus
opportunity for the year of termination, as provided under the Company’s annual
cash incentive compensation plan or program, any applicable employment agreement
between the Executive and the Company or as otherwise determined by the Board or
the Committee, payable in a single lump sum within five (5) days following the
date the release described in Section 3 hereof becomes effective, subject to
Section 2(a)(vi) below (to the extent applicable);

(iv) A pro-rata portion of the Executive’s annual bonus for the fiscal year in
which the Executive’s termination occurs based on actual results for such year
(determined by multiplying the amount of such bonus which would be due for the
full fiscal year by a fraction, the numerator of which is the number of days
during the fiscal year of termination that the Executive is employed by the
Company and the denominator of which is 365), payable at the same time bonuses
for such year are paid to other senior executives of the Company but, in any
event, during the calendar year following the year of termination; and

(v) Subject to the Executive’s timely election and eligibility therefor,
continued participation in the Company’s group health plan (to the extent
permitted under applicable law and the terms of such plan) which covers the
Executive (and the Executive’s eligible dependents) for a period of

 

2



--------------------------------------------------------------------------------

eighteen (18) months at the Company’s expense (together with the payments and
benefits provided in Section 2(a)(ii)-(iv), collectively, the “Severance
Benefits”); provided that in the event that the Executive obtains other
employment that offers group health benefits, such continuation of coverage by
the Company under this Section 2(a)(v) shall immediately cease.

(vi) Notwithstanding the foregoing, to the extent that the Executive is a U.S.
taxpayer and any of the Severance Benefits constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code, any such payment
scheduled to occur during the first sixty (60) days following such termination
shall not be paid until the sixtieth (60th) day following such termination and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto.

(vii) The impact of the Executive’s termination of employment under this
Section 2(a) with respect to any outstanding long-term incentive program awards
shall be governed by all of the terms and conditions of such program and the
applicable award documentation thereunder.

Notwithstanding the foregoing, the Severance Benefits shall only be payable to
the extent that the aggregate value of the Severance Benefits exceeds any
termination or severance payments or benefits, including any applicable notice
period or payment in lieu thereof, for which the Executive may be eligible under
(i) any of the plans, policies or programs of the Company, (ii) any employment
or any such similar agreement between the Executive and the Company or any of
its subsidiaries or affiliates or (iii) applicable law; provided that, to the
extent applicable, the Severance Benefits shall be reduced (offset) by any
statutory entitlements of the Executive (including notice of termination,
termination pay and/or severance pay, but excluding statutory unemployment
benefits), and any payment related to an actual or potential liability under the
Worker Adjustment and Retraining Notification Act of 1988 or similar state,
local or foreign law.

(b) OTHER TERMINATIONS. The parties’ intention under this Agreement is to
provide severance benefits only under the circumstances expressly enumerated
under Section 2(a) hereof. Unless otherwise determined by the Company in its
sole discretion, in the event of a termination of the Executive’s employment
with the Company for any reason (or no reason) or at any time other than as
expressly contemplated by Section 2(a) hereof, the Executive shall not be
entitled to receive any severance benefits or other further compensation from
the Company hereunder whatsoever, except for the Accrued Benefits and any other
rights or benefits to which the Executive is otherwise entitled pursuant to the
requirements of applicable law.

(c) OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign from any position as an
officer, director or fiduciary of any Company-related entity.

(d) EXCLUSIVE REMEDY. The amounts payable to the Executive following termination
of employment hereunder shall be in full and complete satisfaction of the
Executive’s rights under this Agreement and any other claims that the Executive
may have in respect of the Executive’s employment with the Company or any of its
affiliates in connection with any termination of employment contemplated
hereunder, and the Executive acknowledges that such amounts are fair and
reasonable, and are the Executive’s sole and exclusive remedy, in lieu of all
other remedies at law or in equity, with respect to the termination of the
Executive’s employment hereunder or any breach of this Agreement.

3. RELEASE; NO MITIGATION. Payment of the Severance Benefits shall be
conditioned upon the Executive’s providing the Company with a fully effective
general release of claims in a form satisfactory to the Company within sixty
(60) days following the date of a termination of the Executive’s employment. In
no event shall the Executive be obligated to seek other employment or take

 

3



--------------------------------------------------------------------------------

any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment hereunder be reduced by any compensation earned by the Executive as a
result of employment by a subsequent employer, except as provided in
Section 2(a)(v) hereof.

4. LIMITATION ON PARACHUTE PAYMENTS. To the extent the Executive is an U.S.
resident taxpayer, in the event that the severance and other benefits provided
for in this Agreement or otherwise payable to the Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 4, would be subject to the excise tax imposed by Section 4999
of the Code, then the Executive’s payments and benefits will be either:
(a) delivered in full, or (b) delivered as to such lesser extent which would
result in no portion of such severance benefits being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999 of the Code, results in the receipt by the Executive on
an after-tax basis, of the greatest amount of severance benefits,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
payments and benefits constituting “parachute payments” is necessary so that
benefits are delivered to a lesser extent, reduction will occur in the following
order: (i) reduction of cash payments; (ii) cancellation of awards granted
“contingent on a change in ownership or control” (within the meaning of
Section 280G of the Code), (iii) cancellation of accelerated vesting of equity
awards, and (iv) reduction of employee benefits. Within any such category of
payments and benefits (that is, (i), (ii), (iii) or (iv)), a reduction shall
occur first with respect to amounts that are not “nonqualified deferred
compensation” (as defined under Section 409A of the Code) and then with respect
to amounts that are. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of the Executive’s equity awards. Any
determination required under this Section 4 will be made in writing by the
Company’s independent public accountants engaged by the Company for general
audit purposes immediately prior to the Change in Control (the “Accountants”),
whose good faith determination will be conclusive and binding upon the Executive
and the Company for all purposes. If the independent registered public
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control, or if such
firm otherwise cannot perform the calculations, the Company shall appoint a
nationally recognized independent registered public accounting firm to make the
determinations required hereunder. For purposes of making the calculations
required by this Section 4, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

5. RESTRICTIVE COVENANTS. Payment of the Severance Benefits shall be conditioned
upon the Executive’s continued compliance with any restrictive covenants that
may be contained in any employment agreement, restrictive covenants agreement or
other agreement between the Company or its affiliates and the Executive. In
addition to any means at law or equity available to enforce such restrictive
covenants (including, without limitation, injunctive relief), in the event the
Executive violates any of the restrictive covenant provisions set forth in any
such agreement, any severance being paid to the Executive pursuant to this
Agreement or otherwise shall immediately cease, and any severance previously
paid to the Executive shall be immediately repaid to the Company, to the extent
permitted under applicable law.

6. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 5 hereof, no party may assign or delegate any
rights or obligations hereunder

 

4



--------------------------------------------------------------------------------

without first obtaining the written consent of the other party hereto. The
Company may assign this Agreement to any successor to all or substantially all
of the business and/or assets of the Company; provided that the Company shall
require such successor to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company and any successor to its business and/or
assets, which assumes and agrees to perform the duties and obligations of the
Company under this Agreement by operation of law or otherwise.

7. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

At the address (or to the facsimile number) shown

in the books and records of the Company.

 

If to the Company:

 

Taminco Corporation

Two Windsor Plaza, Suite 411

7540 Windsor Drive

Allentown, Pennsylvania 18195

Attention: Edward Yocum, Executive Vice President, General

Counsel, Chief Compliance Officer and Secretary

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

8. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

9. SEVERABILITY. The provisions of this Agreement shall be deemed severable. The
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

10. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

11. GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and all claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws

 

5



--------------------------------------------------------------------------------

of Delaware, without regard to the choice of law provisions thereof. Each of the
parties WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR THE
EXECUTIVE’S OR THE COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS
AGREEMENT. The parties acknowledge and agree that in connection with any dispute
hereunder, each party shall pay all of its own costs and expenses, including,
without limitation, its own legal fees and expenses.

12. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director of the Company as may
be designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
any and all prior agreements or understandings between the Executive and the
Company with respect to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

13. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, foreign, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

(b) SECTION 409A OF THE CODE COMPLIANCE. To the extent that the Executive is a a
U.S. taxpayer, this Section 12(b) shall apply. The intent of the parties is that
payments and benefits under this Agreement comply with Section 409A of the Code,
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Section 409A of the Code, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Section 409A of the Code. To the extent required for purposes of
Section 409A of the Code, if applicable, a termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amount or benefit upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A of the Code and, for purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
anything to the contrary in this Agreement, if the Executive is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit that is considered “nonqualified deferred compensation”
under Section 409A of the Code payable on account of a “separation from
service,” such payment or benefit shall not be made or provided until the date
which is the earlier of (A) the expiration of the six (6)-month period measured
from the date of such “separation from service” of the Executive, and (B) the
date of the Executive’s death, to the extent required under Section 409A of the
Code. Upon the expiration of the foregoing delay period, all payments and
benefits delayed pursuant to this Section 12(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and all
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

 

6



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TAMINCO CORPORATION By:  

 

Name:   Title:   EXECUTIVE

 

[—]  

Change in Control Severance Agreement Signature Page